Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein including those cited in the IDS dated 24 February 2021 fail to disclose a method for maximizing geothermal energy recovery within a formation having a geothermal gradient, comprising interconnecting well between the inlet and the outlet, and the steps of selecting at least one working fluid for circulation in a predetermined sequence within said configuration based on: wellbore configuration; geothermal gradient variation; and formation geology; determining working fluid temperature from sequenced circulation within said wellbore configuration; and selecting at least one of: working fluid rerouting and distribution within said configuration; working fluid composition; working fluid flow rate within said configuration; working fluid flow direction; and combinations thereof to maximize energy recovery with said working fluid from said rock volume.  The reference CN 108291437 (equivalent with US 2018/0274524), the closest reference submitted with the IDS, does not disclose at least the steps of selecting at least one working fluid for circulation in a predetermined sequence within said configuration based on: wellbore configuration; geothermal gradient variation; and formation geology; determining working fluid temperature from sequenced circulation within said wellbore configuration, then selecting one of working fluid rerouting, composition, flow rate, and combinations thereof as claimed.  It would not have been obvious to modify the references to come up with the claimed invention without impermissible hindsight reconstruction.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/5/2021